Case: 20-10717      Document: 00515699325         Page: 1     Date Filed: 01/08/2021




              United States Court of Appeals
                   for the Fifth Circuit                                 United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                          January 8, 2021
                                  No. 20-10717                             Lyle W. Cayce
                               Conference Calendar                              Clerk


   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Mearvin Eugene Hamilton,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                       for the Northern District of Texas
                            USDC No. 4:20-CR-26-1


   Before King, Southwick, and Ho, Circuit Judges.
   Per Curiam:*
          The Federal Public Defender appointed to represent Mearvin Eugene
   Hamilton has moved for leave to withdraw and has filed a brief in accordance
   with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632
   F.3d 229 (5th Cir. 2011). Hamilton has filed a response and an incorporated


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10717     Document: 00515699325          Page: 2   Date Filed: 01/08/2021




                                   No. 20-10717


   motion to appoint new counsel, which is DENIED. See United States v.
   Wagner, 158 F.3d 901, 902-03 (5th Cir. 1998). The record is not sufficiently
   developed to allow us to make a fair evaluation of Hamilton’s claim of
   ineffective assistance of counsel; we therefore decline to consider the claim
   without prejudice to collateral review. See United States v. Isgar, 739 F.3d
   829, 841 (5th Cir. 2014).
          We have reviewed counsel’s brief and the relevant portions of the
   record reflected therein, as well as Hamilton’s response. We concur with
   counsel’s assessment that the appeal presents no nonfrivolous issue for
   appellate review.    Accordingly, the motion for leave to withdraw is
   GRANTED, counsel is excused from further responsibilities herein, and
   the APPEAL IS DISMISSED. See 5th Cir. R. 42.2.




                                        2